Title: To James Madison from Robert Smith, 17 February 1807
From: Smith, Robert
To: Madison, James



Navy Department 17 feb. 1807

By direction of the President of the United, Commre. Saml. Barron was on the 6th. Octr 1806, directed to proceed to the place where the Impeteux was destroyed for the purpose of ascertaining whether she had been destroyed within the jurisdictional limits of the United States.  This Service was performed by him & I believe you are in possession of the result of his enquiries.
The commre. now asks remuneration for the expences he was necessarily subjected to in executing the orders above mentioned.  As the Navy Department can not, with propriety, pay such expences, I have referred commre. Barron to the Department of State, & I make this Statement to you to confirm the propriety of his claim.  I am with great respect Sir yr mo obt St

Rt. Smith

